Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-2, 6-11, 13-16, 18, 20, and 22 are pending. Claims 1, 11, and 15 are the independent claims. Claims 1, 7, 10-11, 14-15, 18, and 22 have been amended. Claims 19, 21, and 23 have been cancelled. Claims 3-5, 12, and 17 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 12/17/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 12/17/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
Office Note: Claims 3-5, 12, 17, 19, 21, and 23 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the objection to the drawings, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objection to the drawing has been withdrawn.
With respect to the rejections of claims 1-2, 6-11, 13-16, 18, 20, and 22 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 1-2, 6-11, 13-16, 18, 20, and 22 under 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter
	With respect to claims 1-2, 6-11, 13-16, 18, 20, and 22: claims 1, 11, and 15 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
	The allowable subject matter found in the claims 1, 11, and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
“determining a vertical control speed based on the horizontal speed and a vertical control scale factor, the vertical control speed being proportional to the horizontal speed, and the vertical control scale factor being determined according to at least one of factors including a detected terrain feature, a 
	The closest prior art of reference is Hu et al. (US 2016/0070264 A1). Hu describes a method for controlling a UAV, including tracking a target, determining a difference between the measured and desired height of the UAV, determining the horizontal speed of the UAV or target, determining a vertical control speed based on the horizontal speed, and controlling the UAV by adjusting it based on the difference and the vertical control speed. However, Hu does not specifically describe the vertical control speed being directly proportional to the horizontal control speed by a vertical control scale factor, nor that factor then also being determined according to at least one of a detected terrain feature, a measured vertical speed of the movable object, detected obstructions in a path of the movable object, or a selection operation of an operator of the movable object.
	Another prior art of reference is Christensen et al. (US 2013/0060406 A1). Christensen describes built in control laws and models for automatic flight path control of helicopters, including maintaining a vertical control speed proportional to the horizontal speed by a vertical control scale factor, but does not specifically describe determining a difference between the measured and desired height of the aircraft, controlling the aircraft by adjusting it based on that difference, or the vertical control speed factor being determined according to at least one of a detected terrain feature, a measured vertical speed of the movable object, detected obstructions in a path of the movable object, or a selection operation of an operator of the movable object.
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1, 11, and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 29, 2021